Citation Nr: 0731782	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  03-11 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation for a service-
connected depressive disorder, evaluated as 30 percent 
disabling prior to July 30, 2002, and as 50 percent disabling 
thereafter.

2.  Entitlement to a higher initial evaluation for service-
connected gastritis, duodenal diverticulum, and hiatal 
hernia, evaluated as 30 percent disabling prior to November 
5, 2004, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman,  Counsel 

INTRODUCTION

The veteran had active duty from March 1991 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2002, the RO granted service connection for a 
depressive disorder, and gastritis with duodenal 
diverticulum.  In each case, the RO evaluated these 
disabilities as 30 percent disabling, with an effective date 
for service connection (and the 30 percent rating) of 
February 1, 2001.  The veteran appealed the issues of 
entitlement to higher initial evaluations.  In May 2003, the 
RO granted service connection for a hiatal hernia.  The RO 
evaluated the veteran's hiatal hernia together with his 
gastritis and duodenal diverticulum.  In March 2004, the 
Board remanded the claims for additional development.  

In December 2005, the AMC increased the evaluation for a 
depressive disorder to 50 percent, with an effective date of 
July 30, 2002, and reduced the evaluation for gastritis, 
duodenal diverticulum, and hiatal hernia to 10 percent, with 
an effective date of November 5, 2004.  

The issue of entitlement to a higher initial evaluation for 
service-connected gastritis, duodenal diverticulum, and 
hiatal hernia, evaluated as 30 percent disabling prior to 
November 5, 2004, and 10 percent disabling thereafter, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 30, 2002, the veteran's service-connected 
depressive disorder is shown to be productive of complaints 
that included anger, depression, irritability, and anxiety, 
with Global Assessment of Functioning (GAF) scores ranging 
between 57 and 64; his psychiatric disorder has not resulted 
in occupational and social impairment with reduced 
reliability and productivity.  

2.  As of July 30, 2002, the veteran's service-connected 
depressive disorder is shown to be productive of complaints 
that included anger, depression, irritability, and anxiety; 
with GAF scores ranging between 45 and 50; his psychiatric 
disorder has not resulted in occupational and social 
impairment, with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to July 30, 2002, the criteria for a rating in 
excess of 30 percent for a service-connected depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9434 (2007).

2.  As of July 30, 2002, the criteria for a rating in excess 
of 50 percent for service-connected depressive disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Depressive disorder

The veteran asserts that a higher evaluation is warranted for 
his service-connected depressive disorder.  He is appealing 
the original assignment of a disability evaluation following 
the award of service connection.  In such a case, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board notes that a decision of the Social Security 
Administration (SSA), dated in January 2001, and the SSA's 
supporting documentation, is of record.  The SSA's decision 
shows that the veteran was determined to be disabled due to a 
primary diagnosis of migraine headaches.  There was no 
secondary diagnosis.  As a review of the SSA's decision and 
the supporting documentation shows that it pertains to a 
disability not currently on appeal, this evidence will not be 
further discussed.  The Board further notes that service 
connection is in effect for migraine headaches, and that in 
December 2005 the veteran was awarded a total rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU), with an effective date of July 30, 2002.  
Finally, a number of lay statements were received in 2001, 
which generally urge that the veteran's claims be expedited.  
However, they do not assert facts relevant to the 
adjudication of the claims on appeal, and they will therefore 
not be further discussed.  

The veteran argues that a higher initial evaluation is 
warranted for his depressive disorder.  In his substantive 
appeal received in May 2003, he argued, "In my psychological 
eval[uation], certain disqualifications for a higher 
eval[uation] percentage were based on questions not asked and 
assumptions made by the evaluator."  

The rating criteria for evaluating psychoneurotic disorders 
are as follows:

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships; 

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

38 C.F.R. Part 4, Code 9434 (2007).

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 41 to 
50 denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id., at. 47.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).


1.  Prior to July 30, 2002

The relevant time period for this aspect of the issue is 
between February 2001 and July 30, 2002.  The medical 
evidence dated during this time consists of VA progress 
notes, an October 2001 VA examination report, and a statement 
from a private health care provider.  The VA progress notes 
show that at times the veteran complained of depression, 
irritability, or anxiety, that he was taking Wellbutrin, that 
he had no SI (suicidal ideation), and that he had a fair 
mood.  Reports dated in June 2001 and April and July of 2002 
contain findings noting coherent and logical thought process, 
no delusions or hallucinations, no SI or HI (homicidal 
ideation), speech of normal rate and rhythm, and "OK" 
judgment and insight.  The impression was mood disorder NOS.  
The July 2002 report notes that the veteran had quit taking 
Wellbutrin after he began feeling better, but that he had 
been restarted on it. 

The October 2001 VA examination report shows that the veteran 
complained of excessive anger and temper, feelings of 
frustration, low self-esteem related to feeling inadequate in 
a relationship, poor quality sleep with early insomnia, 
reduced energy, lack of motivation, reduced concentration and 
memory, and some feelings of tension.  He stated that he had 
been taking Paxil, but had been switched to Wellbutrin.  He 
reported that he got together with friends occasionally and 
went out for entertainment.  He further stated that he had to 
reduce his work hours from 40 to 25 hours per week because of 
his headaches.  On examination, his thoughts were well 
organized with no evidence of psychotic content or process.  
He appeared to be euthymic, but not significantly anxious.  
The Axis I diagnosis was depressive disorder NOS (not 
otherwise specified).  The Axis V diagnosis was a GAF score 
of 64 at present, and 57 over the past year.  

A statement from Brian Bender, L. Ac. (an acupuncturist), 
dated July 30, 2002, shows that the author states that the 
veteran had been a member of his acupuncture practice until 
he left in November 2000, and that he disagrees with the 
veteran's 30 percent rating.  He states that the veteran had 
initially been flamboyant, outspoken, and argumentative at 
times, but that he was now subdued, with impaired memory, 
abstract thinking, disturbances in motivation and mood, and 
difficulty maintaining effective work and social 
relationships due to such symptoms as anger, being highly 
opinionated, irresponsibility, and that he had two recent 
failed relationships.  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 30 percent is not 
warranted.  The veteran's symptoms are not sufficiently 
severe to have resulted in occupational and social impairment 
with reduced reliability and productivity, and the Board has 
determined that the preponderance of the evidence shows that 
the veteran's depressive disorder more closely resembles the 
criteria for a 30 percent rating.  In this regard, there is 
insufficient evidence of such symptoms as flattened affect; 
irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking.  The evidence shows that the 
veteran consistently complained of approximately the same 
symptomatology throughout this time period, such as anger, 
depression, irritability, and anxiety.  He was noted to have 
coherent and logical thought process, no delusions or 
hallucinations, no SI or HI, speech of normal rate and 
rhythm, and "OK" judgment and insight.  Significantly, in 
the October 2001 VA examination report, he was assigned GAF 
Scores of 57/64.  These scores are consistent with mild to 
moderate symptoms.  See DSM-IV.  With regard to his 
employment, the veteran indicated that he had reduced his 
workload due to his headaches.  In addition, to the extent 
that Mr. Bender asserts that the veteran "left the 
practice" in November 2000, it appears that the veteran 
continued to work in another location, with reduced hours due 
to another disability, i.e., his headaches.  See Veteran's 
statements in the October 2001 VA examination report.  

While the Board has considered the statement of Mr. Bender, 
the probative value of his opinion that a higher evaluation 
is warranted is reduced by the fact that his training appears 
to be only in acupuncture, with no indication of training in 
psychology or psychiatry.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  

Therefore, the Board finds that the 30 percent disability 
evaluation assigned to the veteran's disorder adequately 
compensates him for the degree of disability demonstrated 
during this time frame.  In summary, the Board finds that the 
findings as to the veteran's psychiatric condition and 
functioning show that his symptoms, which include anger, 
depression, irritability, and anxiety, are not of such 
severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently 
assigned 30 percent under DC 9434.  See 38 C.F.R. § 4.7.


2.  As of July 30, 2002

The claims files contain a number of VA progress notes dated 
between July 2002 and 2003.  A November 2002 report notes 
that the veteran was taking Wellbutrin, that he had a new 
girlfriend of one year and that the relationship was going 
well, that he was sleeping well, that he continued to work in 
acupuncture, and that his mood was "not bad."  An April 
2003 report notes that he denied having hallucinations, 
paranoia, confusion, suicidal threat or gesture, being unable 
to function, being extremely anxious, difficultly sleeping, 
or a history of anxiety episodes.  

A report from Pamela M. Badger, M.S., dated in June 2003, 
shows that the veteran reported that his employment as an 
acupuncturist had been limited to 12 to 15 hours per week due 
to migraines, and that he had left the practice due to his 
migraines and difficulties with his staff.  The veteran was 
noted to have depressed mood, flat affect, impaired short and 
long term memory, and an inability to complete tasks.  It was 
noted that he regularly had times when he could not perform 
his occupational tasks or even get out of bed for a week at a 
time, due both to migraines and anxiety.  The report notes 
that his anxiety and depression led to difficulties 
establishing and maintaining effective work and social 
relationships, and that he became irritable with people.  Ms. 
Badger stated that the veteran was unable to seek gainful 
employment due to his migraine headaches, depression, and 
anxiety.  The Axis I diagnosis was major depressive disorder, 
recurrent and chronic, and anxiety disorder due to migraine 
headaches.  The Axis V diagnosis was a GAF score of 45, with 
a high of 50 for the past year.  

A statement from Kathie Ticknor, L. Ac., dated in June 2003, 
shows that she states that the veteran is unable to seek 
gainful employment due to migraines, depressive mood, poor 
stress management skills, and anger.  

A VA examination report, dated in November 2004, shows that 
the veteran complained of poor concentration, short-term 
memory problems, fatigue, a lack of interest in doing things, 
and low-grade anhedonia.  He also reported having anxiety 
about when his next migraine might occur, and he described 
his migraines as constant and severely incapacitating.  The 
examiner noted that the veteran had never been hospitalized 
for psychiatric symptoms, or attempted suicide, and that he 
had no substance abuse problems.  The veteran stated that he 
had few friends and few activities, and that a three-year 
relationship had recently ended.  He denied suicidal 
ideation, psychotic symptoms, or inappropriate social 
behavior.  On examination, he was oriented to time, place, 
and person.  He did "exceptionally well" on serial 
presidents, and serial 7s.  His answers were accurate and 
rapid.  Mood was dysthymic.  Memory was intact for both 
recent and distant events.  There was no evidence of 
schizophrenia, bipolar disorder, or dementia.  Judgment and 
insight were intact.  There were no panic attacks or sleep 
impairment.  The examiner noted that the veteran's social 
life was "completely ruined" by his migraines, and that he 
was "an emotional cripple" due to his headaches.  The Axis 
I diagnosis was depressive disorder secondary to migraine 
headaches.  The Axis V diagnosis was a GAF score of 50.  

The Board finds that an evaluation in excess of 50 percent 
from July 30, 2002, forward is not warranted.  The veteran 
complained of symptoms that included anger, depression, 
irritability, and anxiety.  His depressive disorder was 
assigned GAF scores ranging from 45 to 50, which suggest 
serious symptoms.  While there is some evidence of symptoms 
as required for a 70 percent rating, specifically, some 
evidence of difficulty in adapting to work, to include an 
inability to establish and maintain effective relationships 
at work, the Board has determined that the preponderance of 
the evidence shows that the veteran's bipolar disorder more 
closely resembles the criteria for a 50 percent rating.  In 
this regard, the veteran's symptoms are not sufficiently 
severe to have resulted in occupational and social 
impairment, with deficiencies in most areas, and the Board 
has determined that the preponderance of the evidence shows 
that his depressive disorder more closely resembles the 
criteria for a 50 percent rating.  

For example, there is no indication that he has such symptoms 
as obsessional rituals which interfere with routine 
activities; speech that was intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
Again, on VA examination in 2004 the veteran was oriented to 
time, place, and person, did "exceptionally well" on serial 
presidents and serial 7s, provided accurate and rapid 
answers, and had memory intact for both recent and distant 
events.  His judgment and insight were intact and there were 
no panic attacks or sleep impairment.

The Board notes that while it has considered Ms. Badger's 
2003 report, the opinions in this report are conclusory, and 
lack supportive findings, to include any mention of test 
results.  When read in context, the report appears to be 
nothing more than a recitation of the veteran's complaints 
and his reported history, and the Board has determined that 
this report is insufficient to warrant a higher rating.  
Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms are of such 
severity as to warrant a 70 percent rating.  The Board 
concludes that the veteran's depressive disorder is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9434.  See 38 C.F.R. § 4.7.  



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in August 2001 (service connection 
for depression, gastritis, and duodenal diverticulum), April 
2002 (service connection for hiatal hernia), and March 2004, 
(higher initial evaluation claims), the RO sent the veteran 
notice letters (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claims.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letters were sent prior to the 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

The Court stated that once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional § 5103(a) 
notice.  Id. at 493.  While the veteran has not claimed that 
VA has not complied with the notice requirements of the VCAA, 
§ 5103(a) and § 3.159(b)(1) are no longer applicable in the 
instant case.  Service connection was granted in January 
2002, a disability rating was assigned, and an effective date 
was established.  Therefore the veteran's claims were 
substantiated as of January 2002.  Any error in failing to 
provide §5103(a) notice could not be prejudicial to the 
veteran because the purpose of §5103(a) notice is to provide 
notice of what is required for the veteran to substantiate 
his claim, and here, his claim has been substantiated.  See 
id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with § 
5103(a) and § 3.159(b), where a claim for service connection 
has been substantiated, because such notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in January 2002, and the May 2003 Statement of the 
Case, and the November 2005 Supplemental Statement of the 
Case.  In addition, the actions by the veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  See e.g., veteran's representative's 
statements, received in August 2007; February 2006; November 
2003.  As both actual knowledge of the veteran's procedural 
rights has been demonstrated and he, or those acting on his 
behalf, have had a meaningful opportunity to participate in 
the development of his claim, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports, and a decision of the Social Security 
Administration (with supporting documentation).  The veteran 
has been afforded examinations.  The Board therefore finds 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

ORDER

Prior to July 30, 2002, a rating in excess of 30 percent for 
service-connected depressive disorder is denied.  

As of July 30, 2002, a rating in excess of 50 percent for 
service-connected depressive disorder is denied.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a statement received in January 2006, the veteran stated 
that his service-connected gastritis, duodenal diverticulum, 
and hiatal hernia had gotten worse.  He requested that VA 
obtain his medical records from the VA outpatient clinic in 
San Diego.  This should be accomplished on remand, and the 
veteran should be afforded a current VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his 
gastritis, duodenal diverticulum, and hiatal 
hernia from the VA outpatient clinic in San 
Diego, dated since April 2003.

2.  Thereafter, schedule the veteran for a 
VA  gastrointestinal examination.  The 
claims  file and a copy of this remand must 
be  made available to and reviewed by the  
examiner in conjunction with the requested  
examination.  All necessary  tests should be 
conducted.

The examiner must identify all residuals  
attributable to the veteran's service-
connected gastritis, duodenal  diverticulum, 
and hiatal hernia.  

The examiner must provide a comprehensive  
report including complete rationales for  
all conclusions reached.  

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


